DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I with traverse.  
Claims 50-52, 54, 63, 65-66, and 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10, 13, 20-21, 39, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (previously cited).
Zhang et al. teach a pesticide composition that includes fluensulfone and a nicotinic insecticide at 0.1 to 85 wt% of the composition and the ratio of these two components ranges from 1:40 to 40:1 (see English translation claim 1 and page 1 Description third paragraph). The nicotinic insecticide is envisioned as dinotefuran and is exemplified with the fluensulfone (see original paragraphs 2-3 and embodiment 21; English translation page 1 Description third-fourth paragraphs and embodiment 21). An example is provided that prepares a microemulsion composed of 15 wt% fluensulfone, 25 wt% dinotefuran, 5 wt% dimethyl formamide, 15 wt% cyclohexanone, 10 wt% 
While a full example of each embodiment that follows from the teachings of Zhang et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of fluensulfone in embodiment 21 upwards within the range they teach. Within the exemplified composition with 40% actives, altering the ratio of the fluensulfone to dinotefuran within the 1:40 to 40:1 range that is taught would yield fluensulfone ranging from approximately 15 to 39 wt% of the total composition. Within the organic phase, this change would equate to fluensulfone constituting 20 to 52 wt%, a range that overlaps with and renders obvious the “greater than 40% by weight” that is instantly claimed. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore claims 1-3, 6, 10, 13, 20-21, 39, and 47 are obvious over Zhang et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claims 1-3, 6, 10, 13, 20-21, 39, and 47 above, and further in view of Baur et al. (previously cited).
Zhang et al. render obvious the limitations of instant claim 1, where cyclohexanone is included. The presence of acetophenone is not detailed.
Baur et al. teach pesticide compositions that envision the inclusion of fluensulfone (see abstract and paragraph 63).  The pesticide actives are dissolved in the solvent in an emulsion (see paragraph 54). They detail customary solvents that are included in such compositions that include ketones (see paragraph 73). Both cyclohexanone and acetophenone are the two named particular ketones that are explicitly envisioned (see paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange acetophenone for the cyclohexanone in the modified composition of Zhang et al. based upon the teachings of Baur et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 5 is obvious over Zhang et al. in view of Baur et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claims 1-3, 6, 10, 13, 20-21, 39, and 47 above, and further in view of Li et al. (CN 103004769 – English translation referenced for citations).

Like Zhang et al., Li et al. teach a pesticide emulsion where cyclohexanone is used as a solvent in which the pesticide active is dissolved (see paragraphs 25, 28, and 43). Li et al. also teach emulsifiers that are employed and they include diphenylphenol polyoxyethylene polyoxypropylene ether as well as a castor oil ethylene oxide adduct (see paragraph 34).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange a castor oil ethylene oxide adduct for the diphenylphenol polyoxyethylene polyoxypropylene ether in the modified composition of Zhang et al. based upon the teachings of Li et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 23 is obvious over Zhang et al. in view of Li et al.

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. In light of the amendment to the claims, new grounds of rejection are detailed to address the new claim limitations. The new rejections are based upon the modification of a different example from Zhang et al. that details dissolving the pesticide active into the solvents in the organic phase.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant touts an unexpectedly positive performance of the claimed composition in regards to storage stability. However there is no evidence that the proportions of claimed components are unexpectedly critical to this occurrence or that a particular proportion of dissolved fluensulfone in an emulsion composition would be expected to be unstable. The modified composition of the prior art contains the claimed . 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615